DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of the Election/Restriction in the reply filed on 11/29/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden to search and examine all the claims in a single application.  This is found persuasive because the claims have been previously examined together, although it has been shown that certain claims may have a different classification. Thus, the previous election restriction is withdrawn and claims 1-2, 5-30, 32-34, 36-37, 39-52, 54-55, 59 and 61-62 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The indicated allowability of claims 42, 43-53, 54 and 55 is withdrawn in view of the newly discovered reference(s) to HINSHAW et al (US 7,698,338).  Rejections based on the newly cited reference(s) follow.

Status of Claims
Claims 3-4, 31, 35, 38, 53, 56-58, 60 and 63-65 are cancelled.
Claims 1-2, 5-30, 32-34, 36-37, 39-52, 54-55, 59 and 61-62 are pending in the application




Response to Arguments
This office action is to provide clarity to the previous office actions and issues with the claim language that are viewed that currently reside and remain problematic to the issuance of the application.

Examiner’s Comments
Intended Use
MPEP 2103 I C

Claim 1 recites, “…the third pipelined processing engine grouping…to thereby generate outgoing data packets…”
Claim 13 recites, “..the third pipelined processing engine selecting a queue from which to generate an outgoing data packet;
Claim 34 recites, “An apparatus for high throughput and low latency processing of data packets, the apparatus comprising: an offload processor configured to …receive… process…wherein as part of the process operation, (1) the first pipelined processing engine is configured to perform a TCP termination on the received TCP data packets, (2) the second pipelined processing engine is configured to sort the financial market data messages…the third pipelined processing engine is configured to group the sorted financial market data messages into a plurality of outgoing data packets to thereby generate outgoing data packets…wherein the first, second, and third pipelined processing engines are configured to operate in parallel in a pipelined fashion..”
Claim 37 recites, “wherein the processing pipeline is further configured to perform a TCP termination...”
Claim 39 recites, “wherein: the processing pipeline is further configured to perform a protocol transformation to generate a plurality of outgoing data packets…”
Claim 40 recites, “the processing pipeline is further configured to normalize at least a portion of the selected financial market data messages.”
Claim 41 recites, “wherein the processing pipeline is further configured to perform different normalization operations on selected financial market data messages for a plurality of different data consumers…”
Claim 42 recites, “…an offload processor configured to receive a plurality of data packets…wherein the processing pipeline is configured to (1) process…to depacketize the financial market data messages…(4) packetize…to generate a plurality of outgoing data packets for delivery…; wherein the processing pipeline is further configured to perform…”
	Claim 44 recites, “...the received data packets to determine the financial market data feed…”
	Claim 55 recites, “an offload processor configured to (1) receive…configured to (1) perform a TCP termination…wherein the processing pipeline is further configured to perform its operations…”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]


Not Positively Recited
Claim 10 recites, “…the financial market data messages in a plurality queues, each queue being associated with a data consumer such that the storing step comprises the fifth pipelined processing engine storing data for a particular financial market data message in the queue that is associated with the data consumer determined to have an interest in that particular financial market data message…”
Claim 11 recites, “…wherein at least a plurality of the queues are further associated with a different set of financial instrument symbols, and wherein the storing step further comprises the fifth pipelined processing engine storing data for a particular financial market data message in the queue that is associated with (1) the data consumer determined to have an interest in that particular financial market data message…”
Claim 13 recites, “…the third pipelined processing engine accessing packaging parameter data that is associated with the selected queue…”
Claim 15 recites, “wherein the packet mapping performing step comprises: the processing pipeline determining a financial market data feed associated with a received data packet; the processing pipeline accessing metadata associated with the determined financial market data feed”
Claim 43 recites, “…the processing pipeline determining a financial market data feed associated with a received data packet; the processing pipeline accessing metadata associated with the determined financial market data feed…”
Claim 44 recites, “wherein the determining step comprises the processing pipeline analyzing a consolidated stream of the received data packets to determine the financial market data feed associated with each received data packet.”
Claim 45 recites, “…the processing pipeline determining the financial market data feed associated with that received data packet based on the accessed mapping table.”
Claim 55 recites,  ”… (2) determine a financial market data feed associated with a received data packet, (3) access metadata associated with the determined financial market data feed, the metadata comprising data for enabling a parsing of that received data packet…”

“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-30, 32-34, 36-37, 39-52, 54-55, 59 and 61-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

Lack of Algorithm
MPEP 2161.01 I

Claims 1 and 34 recites, “a plurality of financial market data messages that are grouped into the received TCP data packets according to a first criterion,…sorting the financial messages in the payloads according to the second criterion…financial market data messages that were commonly sorted according to the second criterion” Although the specification mentions…(see specification  page 7, lines 7-12 and 22-25 ), the specification does not describe what commonly sorted according to second criterion means or according to second criterion is or how it is used. Therefore, the specification does not provide a sufficient description of the claimed function how the function is performed or the result achieved (see MPEP 2161.01 I)
Claim 1 also recites, “the third pipelined processing engine grouping the sorted financial market data messages into a plurality of outgoing data packets to thereby generate outgoing data packets…”
Claim 1 also recites,”…a plurality of fields describing financial market data…”

the specification does not describe  how “thereby generate outgoing data packets”  is performed or how the result is achieved. Therefore, the specification does not provide a sufficient description of the claimed function how the function is performed or the result achieved (see MPEP 2161.01 I)
Claim 2 recites, “...the offload processor thereby offloading processing tasks from the electronic trading  platform.” the specification does not describe  how “thereby generate outgoing data packets”  is performed or how the result is achieved. Therefore, the specification does not provide a sufficient description of the claimed function how the function is performed or the result achieved (see MPEP 2161.01 I)
Claim 12 recites, “the third pipelined processing engine generating the outgoing data packets from commonly-queued financial market data. Although the specification describes for Fig. 20 that a message queue is associated with each consumer (see specification page 22, lines 16-21), it does not provide a description how the third pipelined processing engine generates the outgoing data packets from commonly queued financial mark data (see MPEP 2161.01 I).
according to a first criterion.”

“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Lack of Antecedent Basis
MPEP 2173.05(e)

Claims 42 and 55 recite, “its operations” There is insufficient antecedent basis for this limitation in the claim.

“A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.” MPEP 2173.05(e)



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 The claimed invention (claims 1-2, 5-30, 32-34, 36-37, 39-52, 54-55, 59 and 61-62) is directed to an abstract idea
without significantly more.
Under Step 1: Claims (e.g., claim 1) are directed to method /system for high throughput and low
latency processing data packets. the claim is directed to a statutory category.
Under Step 2A (Prong 1), The claims are directed to an abstract idea. The claim is directed to the
abstract idea of reducing data processing latency and and/or accelerating data processing in the
processing of financial market data. The claim recites, 

“receiving [in an offload processor] a plurality of data packets corresponding to a plurality of financial market data feeds, of financial market data feeds, a plurality of the received data packets comprising transmission control protocol (TCP) data packets, each of a plurality of the received TCP data packets comprising a header and a payload, the payload comprising a plurality of financial market data messages that are grouped into the received TCP data packets according to a first criterion, the financial market data messages comprising a plurality of data fields describing financial market data for a plurality of financial instruments,

the offload processor comprises ... a reconfigurable logic device, a graphics processor unit (GPU), and a chip multi-processor (CMP), the at least one member having a processing pipeline deployed thereon, the processing pipeline comprising a plurality of pipelined processing engines, the pipelined processing engines comprising a first pipelined processing engine, a second pipelined processing engine, and a third pipelined processing engine;
the offload processor processing the received TCP data packets, wherein the
processing includes:

the first pipelined processing engine
performing a TCP termination on the received TCP data packets;
the second pipelined processing engine
sorting the financial market data messages in the payloads according to a
second criterion, the second criterion being different than the first criterion; and
the third pipelined processing engine
grouping the sorted financial market data messages into a plurality of outgoing
data packets to thereby

generate outgoing data packets where each outgoing data packet comprises

financial market data messages that were commonly sorted according to the second
criterion; and

wherein the first, second, and third pipelined processing engines perform the TCP
termination, sorting, and grouping steps in a pipelined fashion as the data packets
stream through the offload processor”


The claims describe the abstract fundamental economic practice/concept of processing financial
trading data to formulate trades. A trade, or the process of trading (i.e., securities), relates to
performance of a transaction between parties based upon particular stipulations (i.e., terms and criteria) which have been agreed upon in order to execute the trade/transaction. Agreements and contracts have been found by the courts to be abstract. Thus the claims being related to processing data to facilitate and/or formulate trades, can be grouped as a certain methods of organizing human activity. The specification suggest a plurality of incoming financial market data messages which can be filtered and “re-packaged” into outgoing financial market data that is grouped using different criterion [see Specification, page 6, lines 20-31] which “can alleviate the processing burden...” It is maintained that the activities of grouping and sorting information take place in hedging activities as a form of risk mitigation. Thus this is merely data gather (i.e., receiving and grouping) and filtering (sorting and terminating), which is considered an insignificant extra solution activity.

Step 2A (Prong 2), This judicial exception is not integrated into a practical application because
the additional elements [i.e., the offload processor having at least one member consisting of ... a
reconfigurable logic device, a graphics processor unit (GPU), and a chip multi-processor (CMP)] perform
TCP termination, sorting financial data messages and grouping financial data messages performs
computer functions that relate to an insignificant extra-solution activity relying on a computer to perform routine tasks more quickly or more accurately but does not reflect a clear improvement in the functioning of a computer itself or an improvement to other technology or technical field. In particular, the functions set forth in the claim-the termination reception of data packets, sorting the financial market data messages and grouping the sorted financial market data messages- under the broadest reasonable interpretation, can be considered as a process of filtering (via parsing and comparing) financial market
data messages to eliminate, by either termination of certain data, sorting out certain messages/data
packets and/or collecting certain data, so as to transmit the data over a network.

Under Step 2B: the claim recite the elements of an offload processor having at least one member
emphasis added) including a chip multiprocessor (being similar to a CPU or plurality of CPUs). Under
the broadest reasonable interpretation perform computer functions relying on a computer to perform
routine tasks more quickly or more accurately is insufficient to render a claim patent eligible [see O/P
technologies, INC. v. AMAZON.com, INC., 788F. 3D 1359(Fed. Cir. 2015)]. It is also the case that performing
computer performing a TCP termination on the received TCP data packets, sorting the financial market
data messages and grouping the sorted financial market data messages are similar to analyzing a plurality
of data by parsing and comparing which is considered patent ineligible [see Berkheimerv. HP, INC., 881
F.3d 1360 (Fed. Cir. 2018)]
The claims are also similar to arranging a hierarchy of groups, sorting information, eliminating less
restrictive information and determining the price, Versata Dev. Group, Inc. v. SAPAm., Inc. ,793 F.3d 1306,
1331, 115 USPQ2d 1681,1699 (Fed. Cir. 2015). Also, receiving data, analyzing data (i.e., processing,
grouping and sorting based upon criteria), and transmitting (outputting) data, is similar collecting
information, analyzing it and displaying certain result or receiving or transmitting over a network, e.g.,
using the internet to gather data [see e.g., whitelisting filtering or blacklisting discussed in BASCOM Global
Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349, 119 USPQ2d 1236, 1241 (Fed Cir. 2016) in MPEP
2106.05(d)], Thus the claims analyzed individually and as an ordered combination as a whole does not
provide meaningful limitations to transform the abstract idea into a patent eligible application and does
not provide significantly more than the abstract idea itself. The analysis of claim 1 also applies to the other
statutory categories of the invention including apparatus claims. Moreover, the Applicant's specification
suggests the use of a general purpose computer [see Applicant's Specification, page 8, lines 20-31]

Independent claims 34, 35, 56,57 and 58, are rejected for similar reasons that are provided
within claim 1.
Regarding claims 5-37 and 39-41

Dependent claim 5, a field programmable gate array (FPGA) on which the processing pipeline is
deployed. It is maintained that the FPGA has a long history within the computer industry and provide
computer functions which are well-understood routine and conventional particularly in TCP termination,
determination, access and associated operations are similar to analyzing a plurality of data by parsing and
comparing which is considered patent ineligible [see Berkheimer v. HP, INC., 881 F.3d 1360 (Fed. Cir.


Dependent claims 6-9, does not provide meaningful limits to the judicial exception but merely
describes type of data being processed.

Dependent claims 10 and 11, does not provide significantly more than the judicial exception in
that it relates to computer functions (i.e., parsing, accessing a list, storing data, etc.,) which the courts
have found to be patent ineligible [e.g., see parsing and comparing data in Berkheimer).

Dependent claims 12 and 13, the third pipelined processing engine selecting a queue from which
to generate an outgoing data packet; the third pipelined processing engine accessing packaging parameter
data that is associated with the selected queue; and the third pipelined processing engine generating an
outgoing data packet from financial market data in the selected queue in accordance with the accessed
packaging parameter data. These function as similar to function of collecting data, analyzing it and
displaying certainresults of the collection and analysis.

Dependent claim _14, packet mapping does not represent a meaning limitation that represent
significantly more to the judicial exception in that the broadest reasonable interpretation of the mapping
function is related to sorting comparing which are function found by the courts to patent ineligible.

Dependent claim 15, does not provide meaningful limitations that represent significantly more
than the judicial exception, but performs parsing of data packets. Computer functions of parsing have
been determined to patent ineligible in Berkheimer v. Hp.

Dependent claim 16, the various processing pipeline does not present significantly more than the
judicial exception in that the limitation provide merely different computer instructions to process data
packets without improving the functionality of the computer itself. Thus the claim is similar to collecting
data, analyzing it and displaying certain results of the collection and analysis.

Dependent claims 17-20: “...q normalization operation on the financial market data...,” does not
impose a meaningful limitation that is significantly more than the judicial exception in that such functions
may be construed as mathematical or may involve parsing, comparing data and/or filtering data requiring

1359]

Dependent claim 21, “...performing size filtering...,” may be similar to conventional filtering
methods discussed in (BASCOM).

Dependent claim 22, “...maintaining an order book based upon the financial market data...,” is
similar to electronic record keeping which the courts have found to be patent ineligible [see e.g., Alice
Corp]

Dependent claim 23, “...generating synthetic quotes...” may relate to computer functions of
performing repetitive calculations [see Bancorp Services v. Sun Life, 687 F.3d 1266, 1278 (Fed. Cir. 2012),
(“The computer required by some Bancorp’s claims is employed only for its most basic function, the
performance of repetitive calculations, and as such does not impose meaningful limits on the scope of
those claims.”

Dependent claim 24, “... maintaining a last event cache based on the financial market data...,”
relates to electronic recordkeeping found to be patent ineligible [see e.g., Alice Corp., 134 S.Ct at 2359
(creating and maintaining ‘shadow accounts’ )].

Dependent claim 25, “...performing data quality monitoring on the financial market data...,”
relates to concepts of tracking or organizing information (e.g., collecting information, analyzing it and
displaying certain results of collection and analysis).

Dependent claim 26, “...appending additional data to the financial market data messages...,”

Is related to electronic recordkeeping under the broadest reasonable interpretation being similar to
[Uitramercial, 772 F.3d at 716 (updating an activity log)].

Dependent claim 27-29, “...utilize a different communication protocol relative to the received data
packets...,” is similar receiving or transmitting data over a network [see e.g., Ultramercial 772 F.3d at 716-
17].

Dependent claim 30, “...the financial market data messages have already been grouped according
to the first criterion...,” related to sorting comparing which are function found by the courts to patent
ineligible.

Dependent claim 32, “...distributing the outgoing data packets destined for different
consumers...,” is similar receiving or transmitting data over a network [see e.g., Ultramercial 772 F.3d at
716-17].

Dependent claim 33, distribution of outgoing data packets is similar receiving or transmitting data
over a network [see e.g., Ultramercial 772 F.3d at 716-17].

Dependent claim 36, “...a plurality of the received data packets comprise transmission control
(TCP) data packets...” is similar receiving or transmitting data over a network [see e.g., Ultramercial 772
F.3d at 716-17].

Dependent claim 37, “...processing pipeline performing TCP termination of the received TCP data
packets...” relying on a computer to perform routine tasks more quickly or more accurately [see OIP
technologies, INC. v. AMAZON.com, INC., 788F. 3D 1359(Fed. Cir. 2015)]

Dependent claim 39, “...performing a protocol transformation to generate a plurality of outgoing
data packets of a different protocol than the received data packets...” relates to receiving and transmitting
data over a network.

Dependent claims 40 and 41, “...normalizing at least a portion the selected financial market
data...” does not impose a meaningful limitation that is significantly more than the judicial exception in
that such functions may be construed as mathematical or may involve parsing, comparing data and/or
filtering data requiring conventional computer activities or routine gathering steps [see OIPs Tech, Inc.,
v. Amazon.com 788 F.3d 1359].

Dependent claims 59-62, wherein at least one member is comprised of a FPGA [please see
reasoning provided in claim 5].

Dependent claim 63, (please see reasoning presented in claims 1 and 5]

Dependent claim 64, using the FPGA to perform the process, analyze select and packetize
operations [see reasoning provided by claim 5]

Dependent claim 65, using the FPGA configured to perform the TCP termination, determine,
access and associated operations. [see reasoning provided by claim 5]

Regarding claims 31, 42, 43-52, 54 and 55:

Claims 31, 42, 43-52, 54, 55, are significantly more than the judicial exception wherein the
processing pipeline is further configured to perform its operation is parallel as the data packets stream
through the offload processor.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/DANIEL S FELTEN/Primary Examiner, Art Unit 3692